                Case 17-12560-BLS              Doc 4618        Filed 03/19/21         Page 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                      Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                                         Case No. 17-12560 (BLS)
et al., 1
                                                                            (Jointly Administered)
                           Remaining Debtors.
                                                                            Ref. Docket No. 4605


                                         AFFIDAVIT OF SERVICE

STATE OF OHIO                       )
                                    ) ss.:
COUNTY OF FRANKLIN                  )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action and Claims Solutions, Inc., located
   at 5151 Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years
   and am not a party to the above-captioned action.

2. On March 5, 2021, I caused to be served the “Notice of Agenda of Matters Scheduled for
   Hearing on March 9, 2021 At 10:00 A.M. (Prevailing Eastern Time) Before the Honorable
   Brendan L. Shannon,” dated March 5, 2021, [Docket No. 4605] by causing a true and correct
   copy to be:

         a. enclosed securely in a separate postage pre-paid envelope and delivered via overnight
            mail to a party listed on the annexed Exhibit A,

         b. delivered via facsimile to those parties listed on the annexed Exhibit B, and

         c. delivered via electronic mail to those parties listed on the annexed Exhibit C,




1The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.
             Case 17-12560-BLS        Doc 4618     Filed 03/19/21    Page 2 of 9




3. The envelope utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”


                                                                  /s/ Angela Chachoff
                                                                  Angela Chachoff
 Sworn to before me this
 17th day of March, 2021
 /s/ Andrea R. Speelman
 Andrea R. Speelman
 Notary Public, State of Ohio
 Commission Expires March 21, 2024
Case 17-12560-BLS   Doc 4618   Filed 03/19/21   Page 3 of 9




                    EXHIBIT A
                                                                         Case 17-12560-BLS    Doc 4618   Filed 03/19/21   Page 4 of 9

Name                         Address1                 Address2                     Address3          Address4               City         State   Zip

MCCABE, WEISBERG & CONWAY,   ATTN MICHAEL K PAK ESQ   1407 FOULK ROAD, SUITE 204                                            WILMINGTON   DE      19803
LLC




Page 1 of 1
Case 17-12560-BLS   Doc 4618   Filed 03/19/21   Page 5 of 9




                    EXHIBIT B
                                                                               Case 17-12560-BLS          Doc 4618   Filed 03/19/21   Page 6 of 9

Name                            Address1                    Address2                           Address3          Address4               City          State   Zip          Fax

KTBS LAW LLP                    ATTN JONATHAN M. WEISS      1801 CENTURY PARK EAST, 26TH FLR                                            LOS ANGELES   CA      90067        (310) 407-9090
MCCABE, WEISBERG & CONWAY,      ATTN JANET Z. CHARLTON      1407 FOULK ROAD, SUITE 204                                                  WILMINGTON    DE      19803        8554251980
LLC
MCCABE, WEISBERG & CONWAY,      ATTN MICHAEL K PAK ESQ      1407 FOULK ROAD, SUITE 204                                                  WILMINGTON    DE      19803        8554251980
LLC
PACHULSKI STANG ZIEHL & JONES   ATTN RICHARD M. PACHULSKI   10100 SANTA MONICA                                                          LOS ANGELES   CA      90067-4100   3102010760
LLP                                                         BOULEVARD, 13TH FLOOR
PACHULSKI STANG ZIEHL & JONES   ATTN BRADFORD J SANDLER     919 N. MARKET STREET, 17TH FLOOR                                            WILMINGTON    DE      19801        3026524400
LLP
PACHULSKI STANG ZIEHL & JONES   ATTN COLIN R. ROBINSON      919 N. MARKET STREET, 17TH FLOOR                                            WILMINGTON    DE      19801        3026524400
LLP
PACHULSKI STANG ZIEHL & JONES   ATTN ANDREW W CAINE         919 N. MARKET STREET, 17TH FLOOR                                            WILMINGTON    DE      19899        3026524400
LLP




Page 1 of 1
Case 17-12560-BLS   Doc 4618   Filed 03/19/21   Page 7 of 9




                    EXHIBIT C
                                                                                        Case 17-12560-BLS                   Doc 4618        Filed 03/19/21   Page 8 of 9

Name                               Address1                        Address2                            Address3                         Address4               City               State   Zip          Email

AKERMAN LLP                        ATTN: MICHAEL I GOLDBERG, ESQ   201 E LAS OLAS BLVD STE 1800                                                                FORT LAUDERDALE    FL      33301-4442   Michael.goldberg@akerman.com
CHIPMAN BROWN CICERO &             ATTN ROBERT A WEBER, MARK L     HERCULES PALZA                      1313 NORTH MARKET ST, STE 5400                          WILMINGTON         DE      19801        weber@chipmanbrown.com;
COLE, LLP                          DESGROSSEILLIERS                                                                                                                                                    desgross@chipmanbrown.com
KTBS LAW LLP                       ATTN JONATHAN M. WEISS          1801 CENTURY PARK EAST, 26TH FLR                                                            LOS ANGELES        CA      90067        jweiss@ktbslaw.com
KTBS LAW LLP                       ATTN DAVID A. FIDLER            1801 CENTURY PARK E STE 2600                                                                LOS ANGELES        CA      90067        dfidler@ktbslaw.com
KTBS LAW LLP                       ATTN MICHAEL L. TUCHIN          1801 CENTURY PARK E STE 2600                                                                LOS ANGELES        CA      90067-2328   mtuchin@ktbslaw.com
MCCABE, WEISBERG & CONWAY,         ATTN JANET Z. CHARLTON          1407 FOULK ROAD, SUITE 204                                                                  WILMINGTON         DE      19803        jcharlton@mwc-law.com
LLC
OFFICE OF THE UNITED STATES        REGION 3                        ATTN TIMOTHY J. FOX, JR             844 KING STREET, SUITE 2207      LOCKBOX 35             WILMINGTON         DE      19801        Timothy.Fox@usdoj.gov
TRUSTEE
PACHULSKI STANG ZIEHL & JONES      ATTN RICHARD M. PACHULSKI       10100 SANTA MONICA                                                                          LOS ANGELES        CA      90067-4100   rpachulski@pszjlaw.com
LLP                                                                BOULEVARD, 13TH FLOOR
PACHULSKI STANG ZIEHL & JONES      ATTN BRADFORD J SANDLER         919 N. MARKET STREET, 17TH FLOOR                                                            WILMINGTON         DE      19801        bsandler@pszjlaw.com
LLP
PACHULSKI STANG ZIEHL & JONES      ATTN COLIN R. ROBINSON          919 N. MARKET STREET, 17TH FLOOR                                                            WILMINGTON         DE      19801        crobinson@pszjlaw.com
LLP
PACHULSKI STANG ZIEHL & JONES      ATTN ANDREW W CAINE             919 N. MARKET STREET, 17TH FLOOR                                                            WILMINGTON         DE      19899        acaine@pszjlaw.com
LLP
RYAN LAW GROUP PLLC                ATTN MICHAEL J RYAN, ESQ        636 US HIGHWAY 1 STE 110                                                                    NORTH PALM BEACH   FL      33408        mikeryan32645@yahoo.com
SQUIRE PATTON BOGGS (US) LLP       ATTN CHRISTOPHER J. GIAIMO      2550 M STREET, NW                                                                           WASHINGTON         DC      20037        christopher.giaimo@squirepb.com
U.S. DEPARTMENT OF JUSTICE CIVIL   P.O. BOX 875                    ATTN: J. ZACHARY BALASKO            BEN FRANKLIN STATION                                    WASHINGTON         DC      20044-0875   john.z.balasko@usdoj.gov
DIVISION
YOUNG & BROOKS, P.A.               ATTN STUART A. YOUNG, ESQ.      1860 FOREST HILL BLVD., SUITE 201                                                           WEST PALM BEACH    FL      33406        syoung@ybplaw.com




Page 1 of 1
                                                                                 Case 17-12560-BLS                Doc 4618          Filed 03/19/21   Page 9 of 9

Name                           Address1                      Address2                        Address3                           Address4               City         State   Zip     Email

SQUIRE PATTON BOGGS (US) LLP   ATTN CHRISTOPHER J. GIAIMO    2550 M STREET, NW                                                                         WASHINGTON   DC      20037   christopher.giaimo@squirepb.com
VENABLE LLP                    ATTN MICHAEL B MACWILLIAMS,   ATTYS FOR ALIA SALEM AL-SABAH   750 EAST PRATT STREET, SUITE 900                          BALTIMORE    MA      21202   MBMacWilliams@Venable.com;
                               MICHAEL J WILSON                                                                                                                                     MJWilson@Venable.com




Page 1 of 1
